          Case 1:19-cv-00652-NONE-SKO Document 38 Filed 01/04/21 Page 1 of 3


 1 McGREGOR W. SCOTT
   United States Attorney
 2 VICTORIA L. BOESCH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Defendant
 6 Postmaster General Louis DeJoy

 7 DOW W. PATTEN
   SMITH PATTEN
 8 50 California St. Suite 1500
   San Francisco, CA 94111
 9 415-402-0084
   Fax: 415-520-0104
10
   Attorneys for Plaintiff
11 Theodore W. Mort

12
                                      UNITED STATES DISTRICT COURT
13
                                     EASTERN DISTRICT OF CALIFORNIA
14

15   THEODORE W. MORT,                                    CASE NO. 1:19-CV-00652-NONE-SKO

16                                 Plaintiff,
                                                          STIPULATION AND ORDER TO VACATE
17                          v.                            HEARING ON THE POSTMASTER
                                                          GENERAL’S MOTION TO COMPEL
18   LOUIS DEJOY, POSTMASTER GENERAL,                     INDEPENDENT MEDICAL EXAMINATION
     UNITED STATES POSTAL SERVICE,
19                                                        (Doc. 37)

20                                Defendant.

21

22
            Defendant Postmaster General and Plaintiff Theodore W. Mort respectfully submit this
23
     stipulation after continued meet and confer efforts concerning the Postmaster General’s motion to
24
     compel an independent medical examination (psychological) under Federal Rule of Civil Procedure 35.
25
            Plaintiff hereby agrees not to seek damages in this lawsuit for any diagnosed mental health
26
     condition. Plaintiff also agrees that he will not designate his treating psychologist, Jana Price-Sharps, as
27

28


     STIPULATION AND ORDER TO VACATE HEARING1
30
          Case 1:19-cv-00652-NONE-SKO Document 38 Filed 01/04/21 Page 2 of 3


 1 an expert witness under Federal Rule of Civil Procedure 26(a)(2) and that he will not offer testimony

 2 from Ms. Price-Sharps at trial under Federal Rule of Evidence 702, 703, or 705.

 3          Based on these agreements by Plaintiff, the Postmaster General agrees not to seek a

 4 psychological independent medical examination at this time. See Dkt. 33. Because expert disclosures

 5 have not yet occurred, the Postmaster General reserves the right to seek such an examination at a later

 6 time if Plaintiff proffers expert testimony that requires an examination in order to allow the Postmaster

 7 General a fair chance to respond to that testimony.

 8          Accordingly, the parties respectfully request that the Court vacate the January 6, 2021 hearing

 9 currently scheduled for the Postmaster General’s Motion to Compel an Independent Medical

10 Examination.

11

12                                                       Respectfully submitted,

13                                                       McGREGOR W. SCOTT
                                                         United States Attorney
14
     Dated: December 30, 2020                    By:     /s/ Victoria L. Boesch
15                                                       VICTORIA L. BOESCH
                                                         Assistant United States Attorney
16
                                                         Attorneys for Defendant
17

18 Dated: December 30, 2020                      By:     /s/ Dow W. Patten (authorized 12/30/2020)
                                                         DOW W. PATTEN
19
                                                         SMITH PATTEN
20                                                       Attorneys for Plaintiff
21

22

23

24

25

26
27

28


     STIPULATION AND ORDER TO VACATE HEARING2
30
          Case 1:19-cv-00652-NONE-SKO Document 38 Filed 01/04/21 Page 3 of 3


 1                                                   ORDER

 2            Pursuant to the parties’ above stipulation (Doc. 37), Defendant’s Motion to Compel Independent

 3 Medical Examination (the “Motion”) (Doc. 33) is WITHDRAWN, and the hearing on the Motion, set for

 4 January 6, 2021, is hereby VACATED.

 5

 6 IT IS SO ORDERED.

 7

 8
     Dated:     January 4, 2021                                 /s/   Sheila K. Oberto           .
                                                      UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


     STIPULATION AND ORDER TO VACATE HEARING3
30
